Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “in a first planar segment is more than 20% less than in a second planar segment” is unclear to the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ewe et al. (Pub No. US 2007/0045745 A1, hereinafter Ewe).
	With regards to claim 1, Ewe teaches a power electronic switching device, comprising: 
a substrate facing in a normal direction with a first and a second conductive track (see Fig. 4, substrate with first and second conductive track 21 and 22, also see ¶23, a heat sink can be mounted on 21 and count as a substrate); 
a power semiconductor component arranged on the first conductive track by means of an electrically conductive connection (see Fig. 4, power semiconductor 15 on first track 21 with connection 19); 
the power semiconductor component further comprising: 
a laterally surrounding edge and an edge region and a contact region on its first primary side facing away from the substrate (see Fig. 4, power semiconductor 15 with edges, contact region 18 on first primary side); 
a three-dimensionally preformed insulation molding includes an overlap segment, a connection segment and an extension segment (see Fig. 4, 3D insulation molding 8 with overlap segment (i.e. portion of 8 directly adjacent to connection segment and overlapping with portion of 15, connection segment (i.e. portion of 8 on 18), and extension segment (i.e. 8 contacting 10 for example)); 
the overlap segment as seen from the normal direction and starting from the edge partially overlaps the edge region of the power semiconductor component (see Fig. 4, overlap segment partially overlapping edge of 15).

With regards to claim 2, Ewe teaches the power electronic switching device, according to Claim 1, wherein: the overlap segment, as seen from the normal direction, starting from the edge completely covers the edge region and partially covers the contact region (see Fig. 4, overlap segment covers edge of 15 and partially covers contact region 18).

With regards to claim 3, Ewe teaches the power electronic switching device, according to claim 2, wherein: 
the insulation molding has a contoured profile on a second primary side facing towards the substrate (see Fig. 4, insulation molding 8 with contoured profile on a second primary side facing towards substrate (i.e. bottom surface of 8 facing substrate); and 
said first primary side of said insulation molding has a contoured profile facing away from the substrate (see Fig. 4, first primary side of 8 with contoured profile facing away from substrate).

With regards to claim 13, Ewe teaches a method for the manufacture of a power electronic switching device, comprising the steps of: 
a) providing a power electronic switching device according to claim 1, wherein the substrate with the power semiconductor component is arranged on and connected electrically conductively to the first conductive track (see Fig. 4, ¶23, heat sink as substrate with power semiconductor component 15 arranged on first conductive track 21); and 
b) arranging the three-dimensionally preformed insulation molding (see Fig. 4, molding 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewe as applied to claim 3 above.
With regards to claim 4, Ewe teaches the power electronic switching device according to Claim 3, wherein: 
a thickness of the insulation molding is not homogeneous (see Fig. 4, thickness not homogeneous, (i.e. thickness changes from left to right)); and 
but does not teach in a first planar segment is more than 20% less than in a second planar segment.
It would have been obvious to one of ordinary skill to determine the optimum thickness proportion (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one would arrive at the claimed thickness proportions between the first and second segments in order to produce a device with the required form factor for a specific application.

Allowable Subject Matter
Claims 5-12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML